Detailed Action
	Claims 1-2, 4, 7-8, 10, 12-18, 20, 23-24 and 26-30 are currently pending.  Claims 1-2, 7-8, 10, 12, 28-29 are currently under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 12/14/2021 is acknowledged.
Claims 13-18, 20, 23-24 and 26-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/14/2021.
Applicant’s election of Vitamin E, viscous liquid that is a binary blend of the PCL-PVAc-PEG (25-50 wt%) and vitamin E (50-75%) of the composition, ethanol, adhesive, mixing/heating at a temperature of 85 degrees C or above is essential, cast to a maximum wet thickness of 40 mils in the reply filed on 12/14/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 4 and 30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/14/2021.

Priority
	The instant application is a national stage entry of PCT/US2019/016125, filed 01/31/2019, which claims priority to provisional application 62/624,608, filed 01/31/2018.
Information Disclosure Statement
Applicant’s Informational Disclosure Statement, filed on 02/02/2021 (2) has been considered.  Please refer to Applicant's copy of the 1449 submitted herein.
Claim Objections
Claims 12 and 29 are objected to because of the following informalities:  Claims 12 and 29 recite two forms of the composition more than once, e.g. pressure sensitive adhesive and transdermal drug delivery patch, in the same claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 7-8, 10, 12 and 28-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2: Claim 2 is directed to wherein transition between the viscous liquid to the adhesive patch occurs when the PCL-PVAc-PEG comprises about 25 to 50 wt% and the partially hydrophilic oil comprises about 50% to 75% of the composition or wherein the transition between the adhesive and the film occurs when the PCL-PVAC-PEG comprises about 50 to less than 100 wt% and partially hydrophilic oil comprise greater than 0 to 50 wt%.  The metes and bounds of the instant claim are unclear, as it is not clear if each ingredient is required to be present in the claimed amounts, or if the ingredients are present in that amount the structure would be present, thus be capable of such a transition.  It is unclear if the claims are directed to a single form or a transition between phases.  The claim is unclear as to what structure is required as far as the percentage of each ingredient or the structure (e.g. viscous liquid, adhesive patch or film).  For examination purposes the limitations of the claim will be deemed to be met if the components fall within the concentration range.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7-8, 10, 12 and 28-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0086993 as evidenced by BASF (BASF, Soluplus Technical Information, August 2019, pgs. 1-9).
Regarding claim 1, the limitation comprising a PCL-PVAc-PEG and partially hydrophilic oil is met by the ‘993 publication teaching a composition comprising TPGS (tocopherol polyethylene glycol succinate ([0024]) in combination with a copolymer of N-vinyl caprolactam, vinyl acetate and polyethylene glycol ([0058]-[0060]) commercially available as Soluplus [0028], wherein the instant specification evidences Soluplus is a PCL-PVAc-PEG graft copolymer [0003].

Regarding claim 2, the limitation of wherein the transition between the viscous liquid to the adhesive patch occurs when the PCL-PVAc-PEG comprises about 25-50 wt% and the partially hydrophilic oil comprises about 50 to 75wt% of the composition or wherein the transition between the adhesive and the film occurs when the PCT-PVAc-PEG comprises about 50 to less than 100 wt% and the partially hydrophilic oil comprises greater than 0% to 50 wt% is met the ‘993 publication teaching a composition comprising TPGS (tocopherol polyethylene glycol succinate present at 10-20% by weight ([0024], [0059]) in combination with a copolymer of N-vinyl caprolactam, vinyl acetate and polyethylene glycol present at 80 to 90 wt% ([0058]-[0060]) commercially available as Soluplus [0028] wherein all other ingredients are optional.  Thus the ‘993 publication teaches a composition comprises the two claimed ingredients in an amount overlapping with the instant claim and therefore would necessarily have the claimed form.
Regarding claim 7, the limitation of wherein the PCL-PVAc-PEG has a molecular weight in the range of 90,000-140,000 g/mol is met by the ‘993 publication teaching Soluplus [0028] wherein BASF evidenced the molecular weight of Soluplus is 90,000-140,000 g/mol (page 3, first paragraph).

Regarding claim 10, the limitation of further comprising at least one of a polar solvent or an active agent the ‘993 publication teaches Soluplus provided in ethanol [0028], the elected polar solvent.
Regarding claims 12 and 29, the limitation of further comprising depositing or molding the composition into an adhesive film, etc. is interpreted as an intended use limitation as discussed in the 112(b) above.  The ‘993 publication teaches the structure of the composition; the claimed ingredients present in a claimed ratio and thus would be capable of molding or deposition to form the desired film.
Regarding claim 28, the limitation comprising a PCL-PVAc-PEG and partially hydrophilic oil is met by the ‘993 publication teaching a composition comprising TPGS (tocopherol polyethylene glycol succinate ([0024]) in combination with a copolymer of N-vinyl caprolactam, vinyl acetate and polyethylene glycol ([0058]-[0060]) commercially available as Soluplus [0028], wherein the instant specification evidences Soluplus is a PCL-PVAc-PEG graft copolymer [0003].
The limitation of wherein the transition between the viscous liquid to the adhesive patch occurs when the PCL-PVAc-PEG comprises about 25-50 wt% and the partially hydrophilic oil comprises about 50 to 75wt% of the composition or wherein the transition between the adhesive and the film occurs when the PCT-PVAc-PEG comprises about 50 to less than 100 wt% and the partially hydrophilic oil comprises greater than 0% to 50 wt% is met the ‘993 publication teaching a composition comprising TPGS .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 7-8, 12 and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/067841 (Kolter, Applicant provided).

Regarding claim 1, the limitation of a composition comprising a polyvinyl caprolactam-polyvinyl acetate-polyethylene glycol graft copolymer and a partially hydrophilic oil is met by Kolter teaching graft copolymers obtained from n-vinylcaprolactam, vinyl acetate and polyethylene glycol ([0016]-[0019]) from the tradename SoluPlus BASF [0036].  The polymer is combined with an odorant selected from a group including linalool and eugenol ([0013], claim 8).  
Regarding the limitation of wherein the composition transitions form a viscous liquid, to an adhesive patch and to a film as a weight ratio of PCL-PVAc-PEG to partially hydrophilic oil changes is an intended use limitation.  Kolter teaches the presence of the two ingredients and thus would be capable of the transitions upon change in ratio absent factual evidence to the contrary.  See 112 (b) rejection above.
Regarding claim 2, the limitation of wherein the transition between the viscous liquid to the adhesive patch occurs when the PCL-PVAc-PEG comprises about 25-50 wt% and the partially hydrophilic oil comprises about 50 to 75wt% of the composition or wherein the transition between the adhesive and the film occurs when the PCT-PVAc-PEG comprises about 50 to less than 100 wt% and the partially hydrophilic oil comprises greater than 0% to 50 wt% is met by Kolter teaching the composition in the form of solid solutions [0012] comprising the odorants and flavoring between 1 and 50 wt% wherein the odorants include eugenol ([0028], [0013]), which leads to the polymer being present at 99 to 50 wt% as the composition is taught to include only 2 ingredients 
Regarding claim 7, the limitation of wherein the PCL-PVAc-PEG has a molecular weight in the range of 90,000-140,000 g/mol is met by Kolter teaching the polymers having molecular weight of between 5,000 and 1,000,000 daltons, preferably 20,000 and 150,000 Daltons [0022].
Regarding claim 8, the limitation of wherein the partially hydrophilic oil has a free hydroly group is at least one of vitamin E, eugenol, clove oil or black seed oil is met by Kolter teaching eugenol (claim 8).
Regarding claims 12 and 29, the limitation of further comprising depositing or molding the composition into a film is met by Kolter teaching the composition the composition in the form of a solid which is formed by extrusion (Example 1), thus teaching a film made by molding.  Additionally see 112 (b) above.
Regarding claim 28, the limitation of a composition comprising PCL-PVAc-PEG and partially hydrophilic oil is met by Kolter teaching graft copolymers obtained from n-vinylcaprolactam, vinyl acetate and polyethylene glycol ([0016]-[0019]) from the tradename SoluPlus BASF [0036].  The polymer is combined with an odorant selected from a group including linalool and eugenol ([0013], claim 8).  
The limitation of wherein the transition between the viscous liquid to the adhesive patch occurs when the PCL-PVAc-PEG comprises about 25-50 wt% and the partially hydrophilic oil comprises about 50 to 75wt% of the composition or wherein the transition between the adhesive and the film occurs when the PCT-PVAc-PEG comprises about 50 to less than 100 wt% and the partially hydrophilic oil comprises greater than 0% to 
The specific combination of features claimed is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Such picking and choosing may be entirely proper in the making of a 103, obviousness rejection, where the applicant must be afforded an opportunity to rebut with objective evidence any inference of obviousness which may arise from the similarity of the subject matter which he claims to the prior art, but it has no place in the making of a 102, anticipation rejection. In re Arkley, 455 F.2d 586, 172 USPQ 524 (CCPA 1972). Where, as here, the reference does not anticipate this specific combination of variables (the PCL-PVA-PEG polymer combined with a partially hydrophilic oil in the claimed percentage), anticipation cannot be found.  
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have been obvious to have selected various combinations of disclosed ingredients (the PCL-PVA-PEG polymer combined with a partially hydrophilic oil in the claimed percentage) from within the prior art disclosure of Kolter, to arrive at the instantly claimed composition “yielding no more than one would have expected from such an arrangement”.

Claims 1-2, 7-8, 10, 12 and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0310447 in view of US 2015/0182457 and US 5817624 as evidenced by BASF (BASF, Soluplus Technical Information, August 2019, pgs. 1-9).
Regarding claims 1 and 28, the limitation of a composition comprising polyvinyl caprolactam-polyvinyl acetate polyethylene glycol craft copolymer and partially hydrophilic oil is met by the ‘447 publication teaching an oral pharmaceutical composition (abstract) wherein the composition a stabilizing agent such as polyvinyl caprolactam-polyvinyl acetate-polyethylene glycol graft copolymer (Soluplus) from 1 to 
Regarding the limitation of wherein the composition transitions from a viscous liquid, to an adhesive patch and to a film as a weight ratio of PCL-PVAc-PEG to partially hydrophilic oil changes is an intended use limitation.  The ‘447 publication teaches the presence of the two ingredients and thus would be capable of the transitions upon change in ratio absent factual evidence to the contrary.  See 112 (b) rejection above.
Regarding claim 7, the limitation of wherein the PCL-PVAc-PEG has a molecular weight in the range of 90,000-140,000 g/mol is met by the ‘447 publication teaching Soluplus [0026] wherein BASF evidenced the molecular weight of Soluplus is 90,000-140,000 g/mol (page 3, first paragraph).
Regarding claim 8, the limitation of wherein the partially hydrophilic oil is at least one of vitamin E is met the ‘447 publication teaching alpha-tocopherol polyethylene glycol 1000 succinate [0022].
Regarding claim 10, the limitation of further comprising at least one of a polar solvent or an active agent is met by the ‘447 publication teaching solvent selected from propylene glycol and alcohol present from 5 to 25% w/w [0023] wherein ethanol is specifically used (Table I).
Regarding claims 12 and 29, the limitation of further comprising depositing or molding the composition into an adhesive film, etc. is interpreted as an intended use limitation as discussed in the 112(b) above.  The ‘447 publication teaches the structure of the composition; the claimed ingredients present in a claimed ratio and thus would be capable of molding or deposition to form the desired film.  Further the ‘447 publication 

The ‘447 publication does not specifically teach wherein the transition between the viscous liquid to the adhesive patch occurs when the PCL-PVAc-PEG comprises about 25-50 wt% and the partially hydrophilic oil comprises about 50 to 75wt% of the composition or wherein the transition between the adhesive and the film occurs when the PCT-PVAc-PEG comprises about 50 to less than 100 wt% and the partially hydrophilic oil comprises greater than 0% to 50 wt% (claims 2 and 28).
The ‘457 publication teaches pharmaceutically acceptable surfactant include surfactants which have amphiphilic properties such that they will aid in solubilizing the API in solution.  Surfactants are taught to include polyvinyl caprolactam-polyvinyl acetate-polyethylene glycol graft copolymer marketed such as Soluplus [0047].  The composition is for oral administration [0129].
The ‘624 patent teaches oral dosage forms (abstract).  Oils are taught to include coconut oil and vitamin E and the like (column 2, lines 37-45).
It would have been prima facie obvious to one of ordinary skill in the art to use Soluplus as the solubilizing agent taught by the ‘447 publication because the ‘457 publication teaches Soluplus to be known to be used for solubilizing API in solution.  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success as the ‘447 publication teaches the composition may contains Soluplus as the stabilizing agent.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention that Soluplus may 
	Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use (see MPEP § 2144.07).
It would have been obvious to one of ordinary skill in the art to substitute an oil, coconut oil, as taught by the ‘447 publication with a second oil, Vitamin E, as taught by the ‘624 patent with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).”  When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. 
One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success in using Vitamin E for the oil taught by the ‘447 publication because the ‘447 publication is directed to an oral composition including coconut oils and the ‘624 patent teaches the interchangeability of coconut oil and vitamin E for oil in oral compositions.  Additionally the ‘447 publication teaches the use of a vitamin E compound in the composition, teaching alpha-tocopherol PEG succinate.


Conclusion
No claims are allowed.
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDSEY MARIE BECKHARDT whose telephone number is (571)270-7676. The examiner can normally be reached Monday-Thursday 9am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNDSEY M BECKHARDT/           Examiner, Art Unit 1613